IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41085
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JUAN SAUCEDO-VASQUEZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-99-CR-174-1
                        - - - - - - - - - -
                          October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juan Saucedo-Vasquez appeals his conviction for illegal

reentry after deportation pursuant to 8 U.S.C. § 1326.    Saucedo

contends that the district court erred in denying his motion to

suppress and to dismiss the indictment, in which he argued that

his prior deportation proceedings violated his right to due

process.   Saucedo concedes that the issue raised in this appeal

is foreclosed by our decision in United States v. Benitez-

Villafuerte, 186 F.3d 651 (5th Cir. 1999), but raises his

contention solely to preserve it for review by the Supreme Court.

We affirm the judgment of the district court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            No. 99-41085
                 -2-

AFFIRMED.